Citation Nr: 0906211	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-13 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION


The veteran had active service from April 1970 until January 
1972. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.  

This appeal was previously before the Board in March 2007.  
At that time, with respect to the service connection claim 
for bilateral hearing loss, the Board determined that new and 
material evidence had been received and it reopened the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The Board then remanded the reopened 
claim for further development.  After accomplishing the 
requested action to the extent possible, a September 2008 
Supplemental Statement of the Case denied the claim, which 
was then returned to the Board for further appellate 
consideration.  Accordingly, the Board has characterized the 
bilateral hearing loss claim as listed on the title page of 
this decision.  In March 2007, the Board also remanded the 
veteran's petition to reopen his claim for service connection 
for tinnitus.  The September 2008 Supplemental Statement of 
the Case determined that new and material evidence was not 
presented regarding the veteran's petition to reopen his 
claim for service connection for tinnitus.  Thereafter, the 
claim was returned to the Board for further appellate 
consideration.  

In January 2007, the veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  In a March 2002 rating decision (veteran was notified on 
March 27, 2002), the RO denied the veteran's original claim 
of entitlement to service connection for tinnitus on the 
bases of no medical nexus to service.

2.  Evidence added to the record since the March 2002 rating 
decision is new, but when considered in conjunction with the 
record as a whole, does not provide a reasonable possibility 
of substantiating the claim for service connection for 
tinnitus.

3.  The evidence of record demonstrates that the veteran's 
currently diagnosed bilateral hearing loss disability was 
initially demonstrated years after service, and has not been 
shown by probative, competent evidence to be causally related 
to the veteran's active service.


CONCLUSIONS OF LAW

1.  The RO's March 2002 rating decision is final as to the 
claim of service connection for tinnitus.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been received since the 
March 2002 rating decision and the veteran's claim for 
service connection for tinnitus is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Also in 2006, the Court, in Kent v. Nicholson, 20 Vet. App. 1 
(2006), issued a decision that established new requirements 
with respect to the content of the VCAA notice for reopening 
claims.  According to the Court, in the context of a claim to 
reopen, the Secretary must look at the bases for the denial 
in the prior decision and respond by providing the appellant 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

Regarding the veteran's petition to reopen his claim for 
service connection for tinnitus, VA issued VCAA notice 
letters dated in September 2003, October 2003, and April 
2007.  These letters informed him of what evidence was 
required to substantiate the claim for service connection for 
tinnitus.  The letters also informed the veteran of his and 
VA's respective duties for obtaining evidence.  The October 
2003 letter referenced the date of notice of the last 
previous final denial of a claim for service connection for 
tinnitus and the April 2007 letter noted that the tinnitus 
claim was denied because there was no medical nexus to 
service.  Kent, 20 Vet. App. at 10.  The April 2007 letter 
also informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.  
 
Regarding the reopened claim for service connection for 
bilateral hearing loss on the merits, VA issued VCAA notice 
letters to the veteran dated in September 2003, October 2003, 
July 2004, and April 2007.  These letters informed the 
veteran of what evidence was required to substantiate his 
claim for service connection for bilateral hearing loss and 
of his and VA's respective duties for obtaining evidence.  As 
noted above, the April 2007 letter informed the veteran as to 
the law pertaining to the assignment of a disability rating 
and effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable AOJ 
decision.  Because the VCAA notice in this case was not 
completed prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claims were readjudicated 
thereafter, and the appellant has not been prejudiced 
thereby.  The content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess/Hartman.  After the notice was provided, the case 
was readjudicated in September 2008 via a Supplemental 
Statement of the Case, which was provided to the veteran.  
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA timing defect may be cured by the 
issuance of fully compliant notification followed by a re-
adjudication of the claim).  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service treatment records and reports of post-
service private and VA treatment and examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims, to include testimony at 
a videoconference hearing in January 2007.  The Board has 
carefully reviewed his statements and testimony and concludes 
that there has been no identification of further available 
evidence not already of record.  See VA Form 21-4142, 
Authorization and Consent to Release Information, dated in 
September 2001 (indicating that the veteran provided VA with 
his entire records from The Carbondale Clinic (Carbondale)); 
see also VA Form 21-4142, also dated in September 2001 
(noting that the veteran submitted to VA all the records that 
were given to him from L.C., M.D., and that this private 
doctor has since closed his practice and left the state).  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  The Board notes that a 
VA medical opinion has been obtained and sufficient competent 
medical evidence is of record to make a decision on the 
reopened bilateral hearing loss claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Regarding the petition to reopen the service connection claim 
for tinnitus, the Board notes that VA does not have a duty to 
provide a VA examination if the claim is not reopened.  The 
VCAA explicitly states that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C.A. 
§ 5103A(f); 38 C.F.R. § 3.159(c)(4)(C)(iii).  

In March 2007, the Board remanded these claims for VCAA 
notice, to include the reason for the previous final denial, 
the regulations regarding new and material evidence, and 
notice as the Court required in Dingess/Hartman.  The March 
2007 remand also indicated that the veteran should be asked 
to submit the evidence he referenced at the January 2007 
Board videoconference hearing.  A letter from VA to the 
veteran, dated in January 2008, asked the veteran to provide 
VA with any additional evidence in his possession pertinent 
to the appeal, to include as referenced at the January 2007 
videoconference hearing.  A VCAA letter, dated in April 2007, 
informed the veteran why his tinnitus claim was previously 
denied.  While the September 2008 Supplemental Statement of 
the Case did not specifically include 38 C.F.R. § 3.156 
(2008), the April 2007 VCAA notice letter informed the 
veteran of the legal criteria regarding new and material 
evidence.  In light of the foregoing, the Board finds that 
the there has been substantial compliance with its March 2007 
remand and will proceed to adjudicate the appeal.  See Dyment 
v. West, 13 Vet. App. 141 (1999) (noting that a remand is not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
the Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board also notes that the record does not reflect that 
the veteran responded to a January 2008 letter asking him for 
additional evidence, to include that referenced at the 
January 2007 videoconference hearing.  In this regard, the 
veteran's representative indicated in a Written Brief 
Presentation, dated in December 2008, that there was no 
additional evidence or argument to submit in this appeal.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Law

Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may also be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Tinnitus, as an organic disease of the nervous system, will 
be presumed to have been incurred or aggravated in service if 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

New and material evidence 

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2008).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  In a rating decision, 
dated in March 2002, the RO denied service connection for 
tinnitus.  In the March 2004 rating decision on appeal, the 
RO noted that a claim for service connection for this 
disability had been previously denied, and it determined that 
the additional evidence did constitute new and material 
evidence and reopened the claim.  

Nevertheless, the question of whether new and material 
evidence has been received to reopen each claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, this is where the Board's analysis 
must end; hence, what the RO may have determined in this 
regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 
F.3d at 1383.  The Board has characterized the claim 
accordingly.  

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
petition to reopen the claim for entitlement to service 
connection for tinnitus was received in August 2003.  As 
such, the amended provision is for application in this case 
and is set forth below.  

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that the term "factual 
basis" is defined as the veteran's underlying disease or 
injury, rather than as symptoms of that disease or injury.  
Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008).  
Claims based on distinctly diagnosed diseases or injuries 
must be considered as separate and distinct claims.  Id. at 
1335.

Analysis - new and material evidence claim

Historically, a March 2002 rating decision denied the 
veteran's original claim seeking service connection for 
tinnitus based on no medical nexus evidence linking such 
tinnitus to service.  The veteran was notified of the March 
2002 rating decision via a letter dated March 27, 2002.  The 
appellant did not perfect an appeal of this decision, and it 
became final.  38 U.S.C.A. § 7105.  The Board notes that the 
claim denied in March 2002 and the current claim to reopen 
are based on the same factual basis as they are both claims 
involving tinnitus.  See Boggs, 520 F.3d at 1334-35.

The evidence of record at the time of the previous final 
denial, in March 2002, included the veteran's service 
treatment records.  The report of the veteran's induction 
examination, dated in April 1970, did not reveal any findings 
regarding tinnitus.  Further, the corresponding report of 
medical history does not reflect any complaints of tinnitus.  
The report of medical examination upon separation from 
service, dated in December 1971, also does not reflect any 
complaints or findings regarding tinnitus.  

After service, a private medical record, dated in February 
1991, indicates that the veteran complained of ringing in his 
left ear.  After an objective examination, the assessment was 
Eustachian tube dysfunction.  A private treatment report from 
Carbondale, dated in December 1995, also reflects complaints 
of pain, ringing in his left ear.  Another private treatment 
report from Carbondale, dated in December 1996, indicates 
that the left side of the veteran's face was sore to touch 
with some ringing in his left ear.  The assessment was 
maxillary sinusitis.  The veteran was also seen in October 
1997 at Carbondale with complaints of high-pitched ringing 
and discrimination problems.  It was noted that pure tone 
test results showed moderate to severe, mid to high frequency 
sensorineural hearing loss, bilaterally, with normal 
tympanograms, bilaterally.  High-pitched tinnitus was noted 
at that time.  See also Private treatment report from L.C., 
M.D., dated in October 1997 (noting that the veteran reported 
tinnitus).  Upon VA ear disease examination in January 2002, 
the veteran reported that he started noticing intermittent 
tinnitus in his mid-30s (approximately the early 1980s).  The 
veteran indicated that his tinnitus has gotten progressively 
worse.  The diagnosis was constant tinnitus per patient 
history.  The report of VA audiologic examination, also dated 
in January 2002, reflects that the veteran reported bilateral 
tinnitus for several years.  It was indicated to be a 
constant high-pitched ring.  After performing an objective 
examination, the VA examiner opined that it is highly 
unlikely that the patient's tinnitus was related to his 
military service due to the veteran's normal hearing 
sensitivity at induction as well as upon separation from 
service. 

The evidence added to the record subsequent to the last final 
denial, in March 2002, includes lay statements from the 
veteran's spouse and a prior employer, each received in 
September 2003.  These lay statements concern the veteran's 
hearing difficulties.  Statements by the veteran added to the 
record since the last final denial also mainly focus on his 
hearing loss.  VA audiology treatment reports indicate 
repairs and reprogramming of the veteran's hearing aids.  A 
letter from S.T. (on Nu-Ear letterhead), dated in May 2004, 
provides a favorable nexus opinion regarding the veteran's 
hearing loss, but it does not mention tinnitus.  At the 
January 2007 Board videoconference hearing, the veteran 
testified that he was exposed to acoustic trauma in service 
from "two big generators . . . behind our deuce-and-a-
half."  (See Board Transcript "Tr." at 2.)  He the veteran 
indicated that a deuce-and-a-half is a large truck.  (Id. at 
3.)  The veteran also testified that he worked after service 
as a hairdresser/stylist.  (Id. at 6-7.)  

After a review of the evidence submitted by the veteran since 
the last final denial for tinnitus, the Board finds that it 
is cumulative and redundant of the evidence of record at the 
time of the last prior final denial and it does not raise a 
reasonable possibility of substantiating the claim.  The new 
testimonial evidence, as described above, appears to have 
been submitted for the purpose of demonstrating acoustic 
trauma in service.  However, while this evidence may be 
presented to decision-makers for the first time and goes 
towards establishing an in-service incurrence, the record is 
still void of competent medical evidence linking any current 
tinnitus to his period of active service.  The only evidence 
doing so consists of the veteran's redundant and cumulative 
statements to that effect.  However, the veteran has not been 
shown to possess the requisite skills or training necessary 
to be capable of making medical conclusions.  Thus, his 
statements regarding the etiology of his tinnitus do not 
constitute competent medical evidence and lack probative 
value.  Espiritu, 2 Vet. App. at 494-95.  In this regard, the 
Board notes that lay assertions of medical causation cannot 
serve as the predicate to reopen a claim under 38 U.S.C.A. § 
5108.  Moray, 5 Vet. App. at 214.  Further, the Board finds 
that the veteran's statements as well as the rest of the 
evidence added to the record since the last final denial in 
March 2002 do not raise a reasonable possibility that his 
current tinnitus is linked to service when considered in 
conjunction with the record as a whole.  

In the absence of clinical evidence indicating a possible 
nexus to service, the Board concludes that the additional 
evidence is not new and material and the claim for service 
connection for tinnitus is not reopened.  Accordingly, the 
Board finds that the element of the service connection claim 
that was missing at the time of the prior final denial 
remains deficient, namely competent medical evidence that the 
veteran's current tinnitus is related to his active military 
service.  The veteran was informed of this missing service 
connection element by the January 2008 letter, and the record 
does not reflect that he responded to it.  As such, the Board 
finds that new and material evidence has not been received to 
reopen the claim for service connection for tinnitus.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R.  
§ 3.102 (2008), but does not find that the evidence is of 
such approximate balance as to warrant its application.

Analysis - service connection claim for bilateral hearing 
loss

As noted in the March 2007 Board decision, new and material 
evidence was received to reopen the claim for service 
connection for bilateral hearing loss disability.  Thus, the 
reopened claim must be considered in light of all the 
evidence of record, both old and new, de novo.  The March 
2004 rating decision on appeal found that new and material 
evidence has been presented and indicated that this service 
connection claim had been reopened.  Further, the September 
2008 Supplemental Statement of the Case appears to have 
considered all evidence on the merits.  As such, there is no 
prejudice to the veteran with the Board's consideration of 
the reopened claim, de novo.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

Legal criteria 

Again, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage, 10 Vet. App. at 495-
98.  Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond, 12 Vet. App. at 346.  Where the determinative issue 
involves a medical diagnosis, competent medical evidence is 
required.  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu, 2 Vet. App. at 494-95.

Hearing loss, as an organic disease of the nervous system, 
will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by 
probative evidence to the contrary.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992), stated in Hensley v. Brown, 5 Vet. App. 155 (1993), 
that it has held the above regulation, although prohibiting 
an award of service connection where audiometric test scores 
are within established limits, does not prevent a veteran 
from establishing service connection on the basis of post-
service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service.  In Hensley, the Court also indicated that the 
threshold for normal hearing was from 0 to 20 decibels, and 
that higher threshold levels revealed some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.  
§ 3.102 (2008).

Analysis

The veteran asserts that service connection is warranted for 
bilateral hearing loss.  The veteran contends that such 
hearing loss occurred when he was exposed to loud noises in 
service.  See, e.g., VA Form 21-526, Veteran's Application 
for Compensation and/or Pension, received in February 2001.  
The veteran has stated that because of his military duties as 
a radio teletype operator he was exposed to loud noise coming 
from generators without the aid of hearing protection.  Id.; 
see also Statement in Support of his claim, dated in 
September 2001.  

Regarding evidence of a current disability, a VA audiometric 
examination, conducted in January 2002 reported pure tone 
thresholds, in decibels, as follows:




HERTZ (Hz)

500
1000
2000
3000
4000
Right
30
50
50
60
70
Left
30
50
65
70
80

The January 2002 VA examiner noted that the puretone 
audiometric test results reveal mild to severe sensorineural 
hearing loss, bilaterally, across the rating range of 500 to 
4000 Hz.  Based on the standard set forth in 38 C.F.R. § 
3.385, the record establishes a current bilateral hearing 
loss disability for VA purposes.  

The veteran underwent audiometric examination on examination 
for induction into service, in April 1970.  The reported 
findings were as follows:


Hz

500
1000
2000
3000
4000
Right
-5
-5
-5
XX
10
Left
0
0
5
XX
20

As noted in Hensley, audiometric findings above 20 decibels 
at a relevant Hertz level indicate some form of hearing loss.  
As the veteran's right and left ear hearing thresholds were 
not shown to exceed 20 decibels at any level, bilateral 
hearing loss was not demonstrated on entrance examination for 
induction into service, and the presumption of soundness on 
induction attaches as to bilateral hearing loss.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  

Under 38 U.S.C.A. § 1154(a) (West 2002), the VA is required 
to consider the veteran's contentions in conjunction with the 
circumstances of his service.  The veteran has alleged his 
hearing loss disability was incurred in service as a result 
of exposure to noise trauma from arms fire and working on 
and/or near machinery, such as generators.  The veteran's DD 
Form 214 does not appear to be of record.  The veteran 
reported that his military occupational specialty was "05 
Charlie (radio teletype operator)."  See Statement in 
Support of his claim, dated in September 2001.  As previously 
noted, the veteran has stated that he was exposed to loud 
noise in service due to, among other things, rifles and 
generators.  The Board finds the veteran's is competent to 
report exposure to loud noise in service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the 
veteran and other persons can attest to factual matters of 
which they had first-hand knowledge, e.g., experiencing loud 
noises in service and witnessing events).  In light of all 
the evidence of record and the veteran's competent statements 
regarding exposure to loud noises in service, acoustic trauma 
due to loud noise exposure in service is conceded as such is 
consistent with the circumstances of the veteran's service.  
38 U.S.C.A. § 1154(a).  

The veteran indicates that he complained about hearing 
problems while on active duty.  See VA Form 9, received in 
April 2005.  However, a review of his service treatment 
records does not reflect complaints of, or treatment for, 
hearing loss.  The veteran's separation examination report, 
dated in December 1971, shows that he underwent audiometric 
hearing evaluation at that time and had normal right and left 
ear hearing.  The reported findings were as follows:


HERTZ

500
1000
2000
3000
4000
Right
10
15
10
XX
15
Left
10
10
15
XX
10

This is probatively significant and given a lot of weight and 
credibility because this was at a time contemporaneous to the 
alleged incident(s) in question.  See, e.g., Struck v. Brown, 
9 Vet. App. 145, 155-56 (1996).  It stands to reason that, if 
he indeed had any problems with his hearing at his discharge 
from service, then he would have at least mentioned this 
during this examination.  See 38 C.F.R. § 3.303(a) (service 
connection requires that the facts "affirmatively [show] 
inception or aggravation . . .  .").

After service, the first clinical evidence regarding the 
veteran's hearing loss came upon private evaluation, dated in 
October 1997.  A private treatment report from L.C., M.D., 
dated in October 1997, reflects that it was the veteran's 
first visit and he complained of hearing loss and tinnitus.  
It was indicated that the veteran was last at the ENT about 
11 years ago and was told his hearing loss was normal for his 
age.  Another private treatment report from Carbondale 
indicates that the veteran described discrimination problems 
in the presence of noisy as well as quiet environments.  It 
was noted that pure tone test results showed moderate to 
severe, mid to high frequency sensorineural hearing loss, 
bilaterally, with normal tympanograms, bilaterally.  It was 
further noted that word discrimination scores were good for 
the words presented at comfortable listening levels for both 
ears.  The Board also observes that this private report from 
Carbondale also included a graphic audiogram that was not 
interpreted.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) 
(noting that the Board may not interpret graphical 
representations of audiometric data).  In any case, the Board 
notes that evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, 
the record reveals that approximately 25 years has past since 
the veteran was discharged from active service before the 
first recorded complaint/finding regarding bilateral hearing 
loss.  The Board also notes that neither of the October 1997 
private examiners provided an opinion regarding the etiology 
of the veteran's bilateral hearing loss.  

In adjudicating a claim, the Board must assess the competence 
and credibility of the veteran and other lay evidence of 
record.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 
(2005).  The Board also has a duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 
362, 367 (2001).  The Board acknowledges that the veteran and 
other lay persons are competent to give evidence about what 
they experienced; for example, the ability to report certain 
symptoms, such as having, or observing the veteran having, 
difficulty hearing.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency of evidence, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence. 
 Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although 
interest may affect the credibility of testimony, it does not 
affect competency to testify").  See also Buchanan, 451 F.3d 
at 1337 (noting that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence).  

The Board acknowledges a lay statement of record from a 
previous employer of the veteran, received in September 2003.  
In this statement, the previous employer indicated that the 
veteran was employed there prior to and after his military 
service from April 1970 to January 1972, and the employer was 
aware of a change in the veteran's hearing.  It was indicated 
that the veteran had noticeable hearing loss.  The lay 
statement from the veteran's spouse, dated in August 2003, 
indicates that she married the veteran in March 1969, prior 
to him entering active service.  The veteran's spouse also 
noted that shortly after his discharge, she was aware that 
the veteran was not hearing as well.  The Board notes that 
the veteran and other persons are qualified to describe the 
observable symptoms exhibited by the veteran over time, 
subsequent to service.  Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  The Board finds the veteran's, his 
spouse's, and the previous employer's statements are 
competent to this extent.  However, these lay persons are not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu, 2 Vet. 
App. at 494-95.  Further, little probative weight can be 
assigned to these lay statements regarding continuity of 
symptomatology, as the Board deems such statements to be less 
than credible.  In this regard, while the Board acknowledges 
that the absence of any corroborating medical evidence 
supporting the lay assertions, in and of itself, does not 
render the lay statements incredible, such absence is for 
consideration in determining credibility.  See, e.g., 
Buchanan, 451 F.3d at 1336 (noting that the absence of 
contemporaneous medical documentation may go to the 
credibility and weight of veteran's lay testimony, but the 
lack of such evidence does not, in and of itself, render the 
lay testimony incredible).  See also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007) (noting that lay 
evidence can be competent to establish a diagnosis when . . . 
a layperson is competent to identify the medical condition).  
Additionally, the Board finds the report of the veteran's 
separation medical examination, a contemporaneous medical 
record showing normal hearing at that time, weighs against 
the lay statements noted above.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (noting that contemporaneous evidence has 
greater probative value than history as reported by the 
veteran).  


The Board notes that the probative, competent medical 
evidence of record does not establish that the veteran's 
current bilateral hearing loss disability for VA purposes is 
etiologically related to noise exposure in service.  In 
January 2002, a VA examiner, after an audiometric evaluation 
and a review of the veteran's claims file, opined that it was 
"highly unlikely" that the veteran's hearing loss was 
related to his military service.  In support of this opinion, 
the VA examiner noted that the veteran had normal hearing 
sensitivity at induction to service as well as upon 
separation from service.  

Additionally, the record contains a letter from S.T., dated 
in May 2004, indicating that the veteran's "[b]inaural 
hearing loss is as likely as not contributed to the time 
spent around generators when serving time in the service."  
A report of an uninterrupted audiogram, dated in May 2004, 
was also included.  The Board again notes that it may not 
interpret graphical representations of audiometric data.  
Kelly, 7 Vet. App. at 474.  

In weighing the probative value of the medical opinions noted 
above, the Board finds the opinion of the January 2002 VA 
examiner to be more probative than the private opinion, dated 
in May 2004.  The VA examiner performed a physical 
examination, noted that veteran's claims file was reviewed, 
and provided a supporting rationale for the opinion, as noted 
above.  See Report of January 2002 VA audiologic examination.  
In contrast, the May 2004 private letter from S.T. did not 
indicate that the veteran's claims folder was reviewed.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding 
that a physician's access to the claims file is an important 
factor in assessing the probative value of a medical 
opinion).  Importantly, the Board finds the May 2004 private 
examiner's opinion to be speculative as it was not supported 
by a rationale.  Without any rationale, the Board finds the 
May 2004 private doctor's opinion to be too speculative to 
support a grant of service connection.  The Board notes that 
medical evidence that is speculative, general or inconclusive 
cannot be used to support a claim.  Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  Additionally, the Board finds the 
reported medical history contained in the January 2002 VA 
examination report appears to be consistent with that 
contained in the claims folder.  Hence, consideration of the 
current disability status by the January 2002 VA examiner was 
made in view of the veteran's medical history, as required by 
38 C.F.R. §§ 4.1 and 4.2 (2008), further boosting its 
probative value.  As such, the Board finds the January 2002 
VA examination report to be adequate and probative evidence 
against the veteran's claim for service connection for 
bilateral hearing loss.

Regarding the report of VA audiologic examination, conducted 
in January 2002, the veteran indicates a belief that less 
weight should be given to this VA examiner's opinion because 
he was a technician and not a doctor.  (See January 2007 
Board Tr. at 9-10, 15.)  However, a review of this VA 
examination report shows that the examiner elicited 
substantial information regarding the veteran's medical 
history and current symptoms and completed an objective 
examination of him.  In fact, the findings reported appear to 
be adequate, and there is nothing in the January 2002 VA 
examination report that leads the Board to believe the 
examination was less than complete and/or adequate.  The 
Board also notes that nothing suggests that the VA examiner 
was not competent to perform the required examination and 
testing.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) 
(holding that VA may satisfy its duty to assist by providing 
a medical examination conducted by someone who is able to 
provide "competent medical evidence" under § 3.159(a)(1)).  
Additionally, the veteran indicates at the January 2007 
videoconference hearing that a private doctor verbally stated 
to him that his hearing loss was "more like [sic] than not 
service connected."  (See Board Tr. at 13.)  In this regard, 
the Board notes that the connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered through a layman's sensibilities, is too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Thus, for the 
reasons outlined above, the Board finds the January 2002 VA 
examination report to be more probative than the May 2004 
private opinion.

In order to establish service connection on a presumptive 
basis, the veteran's bilateral sensorineural hearing loss 
must have become manifest to a degree of 10 percent or more 
within one year from the date of termination of his service.  
The Board also acknowledges the lay statements from the 
veteran's spouse and his previous employers, received in 
September 2003, noting that the veteran had some trouble 
hearing after his return from active military service.  While 
the veteran may have exhibited behavior interpreted as 
hearing loss after service, the Board finds that lay 
observations are not probative of the degree of the veteran's 
hearing ability at that time.  As the record does not 
demonstrate that the veteran's spouse or the veteran's 
previous employer have the requisite credentials to determine 
the degree of the veteran's hearing ability, the Board finds 
that these lay statements are not competent credible 
evidence.  Here, the first clinical documentation of an 
impaired hearing disability for VA purposes was many years 
after service, to include upon private audiologic examination 
in October 1997.  As such, the Board finds that presumptive 
service connection is not warranted under the provisions of 
38 U.S.C.A. §§ 1101 and 1112 (West 2002) or 38 C.F.R. §§ 
3.307 and 3.309 (2008).

In conclusion, although the veteran asserts that his current 
bilateral hearing loss is related to service, he is not 
competent (as he has not been shown to possess the requisite 
education or training) to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu, 2 Vet. App. at 494-95.  Thus, any statements by the 
veteran concerning the etiology of his bilateral hearing loss 
lack probative value.  Although the Board concludes that the 
evidence is sufficient to establish that the veteran 
sustained acoustic trauma in service, the probative, 
competent evidence of record fails to establish that current 
bilateral hearing loss is related to such incident(s) in 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2008), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
service connection for bilateral hearing loss is not 
warranted.  



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence not having been received, the claim 
for service connection for tinnitus is not reopened.

Entitlement to service connection for bilateral hearing loss 
is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


